 In the Matter of GENERAL ELECTRIC COMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, LOCAL 1412 (C. 1. 0.)Case No. R-58.-Decided June 3, 19/1Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mrs. Alice M. Rosseter,for the Board.Mr. John Hood,of Oakland, Calif., for the Company.Mr. Leo Turner,of Oakland, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 23, 1941, United Electrical, Radio and Machine Workersof America, Local 1412 (C. I. 0.), herein called the Union, filed withthe Regional Director for the Twentieth Region (San Francisco, Cali-fornia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of General ElectricCompany, herein called the Company, engaged in the manufacture ofelectrical apparatus at Oakland, California, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the Act, 49 Stat. 449, herein called the Act.On May 6. 1941, theCompany, the Union, and the Regional Director entered into a"STIPULATION FOR CERTIFICATION UPON CONSENTELECTION." On May 8, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on May 14, 1941, under the direction and supervision of theRegional Director among all production, maintenance, and warehouseemployees at the Oakland Works of the Company, excluding clerical32 N L R B— No. 63.284 GENERAL ELECTRICCOMPANY285workers, technical employees, executives, and forcine,i, to determinewhether or not they desire to be represented by the Union.On May15,1 1941, the Regional Director issued and duly served upon the partiesan Election Report on the ballot.No objections to the conduct ofi he ballot or the Election Report have been filed by any of the parties.In her Election Report, the Regional Director reported as follow-concerning the balloting and its results :Total number eligible to vote ------------------------------226Number of votes for United Electrical. Radio and M ichineWorkers of America, Local 1412 (C I O ) ---------------163Number of votes against United Electrical, Radio and M ubnieWorkers of America, Local 1412 (C I 0 ) ---------------59Total number of votes counted -----------------------------222Number of blank ballots----------------------------------0Number of void ballots-------------------------------------0Number of challenged ballots------------------------------0Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-_sentation of employees of General Electric Company, Oakland, Call-fornia, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production,maintenance, imd warehouse employees at theOakland Works of the Company, excluding clerical workers, technicalemployees, executives, and foremen, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.3.United Electrical, Radio and Machine Workers of America, Loca 11412 (C. I. 0.), has been designated and selected by a majority of theemployees in the above unit as their representative for the purposes ofcollective bargaining, and is the exclusive representative of all theemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (d) of the National Labor Relations ActIT IS HEREBY CERTIFIEDthat United Electrical, RadioandMachineWorkers of America, Local 1412 (C. I.0,),has been selected by amajority of all production,maintenance,and warehouse employeesat the Oakland Works of General Electric Company, Oakland, Cali- 286DECISIONSOF NATIONALLABOR RELATIONS BOARDfornia, excluding clerical workers, technical employees, executives,and foremen, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedElectrical,Radio and Machine Workers of America, -Local 1412(C. I. 0.), is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.